DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/31/22 has been entered.

Response to Amendment
	The amendment filed 1/31/22 has been accepted and entered. Accordingly, claims 1, 3, 5, 7, 13, 22 and 28 are amended.  

Claim Rejections - 35 USC § 112

The previous rejection of claims 5-6 under 35 U.S.C. 112(b) has been withdrawn as a result of the amendment. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
With respect to claim 1, and similarly recited in independent claim 28, the limitation “acquiring . . . sensing data of at least one second node . . . wherein the sensing data comprises a plurality of data sets each comprising two sets of coordinates representing two ends of an edge of an object detected” is indefinite since it is unclear whether the limitation requires detection of two or more objects or one object. For example, each of the plurality of data sets requires to have two sets of coordinates representing “an object detected” such that is unclear whether the different data sets represent the same object or are required to represent different objects. In addition, the claim requires for a data set to have “two sets of coordinates” representing two ends of an edge of an object detected. The specification indicates the coordinate system is three dimensional (¶ 54) and that an edge of an object is a line segment (¶ 56). Although not explicitly stated, it is assumed that the claim means that a first coordinate represents the beginning of the line segment and the second coordinate represents the end of the line segment. For example, a beginning coordinate (x, y, z) and an end coordinate (x, y, z) since the coordinate system is three dimensional. However, in this interpretation, it is unclear what “sets of coordinates” is referring to since two coordinates are sufficient to describe a line segment in a given coordinate system and because “set” would indicate each of the two coordinates further have multiple further coordinates, rendering the claim unclear and indefinite since it is unclear how two “sets” of coordinates are used to describe and edge or line segment corresponding to an object. 
Similarly with respect to claim 13, the limitation “plurality of data sets each comprising an index of layer” is indefinite and unclear since it is unknown relative to the remainder of the claim what index or layer is in relation to. In addition, it is unclear what an “index” is in relation to “layer”. The specification does not provide any definition, explanation or examples of what an index is in relation to layer such that the term “index of layer” is indefinite. Accordingly, under a broadest reasonable interpretation, because there is no particular established meaning for what is and is not included in the term “index of layer” the metes and bounds of what is and is not required to be included in “index of layer” is indefinite.  
For example, does index indicate a single level of subdivision of cube for a line segment (i.e., a single number, i.e., subdivision 1-8)?; Multiple levels of subdivision of a cube for a line segment since a 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 11, 13, 15-21 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over US 9079587 to Rupp et al. (Rupp) in view of “OctoMap: an efficient probabilistic 3D mapping framework based on octrees”, Auton Robot (2013) 34:189–206 (2013) to Hornung et al. (Hornung). 
	With respect to claim 1, Rupp discloses a method for virtualizing a driving environment surrounding a first node, comprising:
acquiring position data (110, “data collector”, FIG. 1) of the first node (i.e., four node vehicles 101, FIG. 1), and position data and sensing data of at least one second node (i.e., four node vehicles 101, FIG. 1), where the at least one second node and the first node are in a first communication network 
(col. 3, ll. 26-45 “sensors . . . GPS . . . distance between the vehicle 101 and other objects”)
(col. 3, l. 65 “average distances from other vehicles”)

(Fig. 1 two vehicles shown FIG. 1 with wireless connection between vehicles) (col. 2, l. 50 – col. 3, l. 10 “radio frequency (RF) transceivers, receivers, and/or transmitters, and may be configured for communicating with the network 120 and/or other vehicles 101. For example, a computer 105 is generally configured for sending and receiving messages 116 ( described further below) to and from other vehicles 101 . . . vehicle-to-vehicle communications . . . sent and received according to Dedicated Short Range Communications (DSRC) or the like. As is known, DSRC are relatively low-power operating over a short to medium range in a spectrum specially allocated by the United States government in the 5.9 GHz band”); and 
constructing a scene virtualizing the driving environment surrounding the first node based on the position data of the first node and the at least one second node, and on the sensing data of the at least one second node; and  
(col. 6, l. 63 – col. 7, l. 59 “construct a so called electronic horizon . . . map of an environment surrounding the first vehicle  . . . virtual map . . . actual conditions or features of an environment around the vehicle . . . obstacles such as objects . . . computer 105 analyzes, e.g., aggregates, all local electronic horizon, e.g., map, information such as may have been generated by fusion of data 115 from the first vehicle 101 as well as one or more second vehicles 101 as described above with respect to the block 320. That is, using statistical analysis techniques or the like to estimate a probable environment and target locations ( e.g., according to X, Y, Z coordinates), velocity/ acceleration vectors (e.g., again, according to X, Y, Z coordinates),”)
(claim 1 and 4-6)
(col. 2, ll. 14-19 “by using data 115 from 15 one or more second vehicles 101, the first vehicle 101 may construct an electronic horizon, e.g., a virtual map, that reflects present phenomena in an environment around the vehicle, such as available lanes of travel, actual road curvature, slope, obstacles, etc.”)

(col. 3, ll. 26-45 “sensors . . . GPS . . . distance between the vehicle 101 and other objects”)
(col. 3, l. 65 “average distances from other vehicles”)
(col. 4, ll. 1-6 “a current specification for DSRC, promulgated by the Society of Automotive Engineers, provides for including a wide variety of vehicle 101 data in a message 116, including vehicle 101 position (e.g., latitude and longitude), speed, heading”)
 (col. 1, ll. 35-40 “computing device 105 in a vehicle 101 generally receives collected data 115 from one or more data collectors 110 and/or from one or more second vehicles 101 via one or more messages 116”)
(col. 1, ll. 55-62 “messages 116 can provide data to a vehicle 101 computer 105 from one or more second vehicles 101 to augment and/or replace collected data 115, a second vehicle 101 is in a position to provide data that cannot be obtained by data collectors 110 in the first vehicle 101, or that is known to be more accurate than data 115 in the first vehicle 101”) and 
acquiring position data of at least one third node that is not within the first communication network but is within a second communication network together with a part of the at least one second node.  See annotated FIG. 1 and corresponding description below:
As shown below, Rupp discloses “the at least one second node and the first node are in a first communication network” and “at least one third node that is not within the first communication network but is within a second communication network together with a part of the at least one second node”.  For example, in annotated FIG. 1 of Rupp, below, vehicle 2, node 2 is shown as belonging within DSRC communication network range 1 of vehicle 1, node 1 (vehicle to vehicle communication noted by lightning symbol between V1 and V2) as well as DSRC communication network range 2 (vehicle to vehicle communication noted by lightning symbol between V2 and V3), wherein vehicle 1, node 1 and vehicle 3, node 3 are not within vehicle to vehicle DSRC communication network range (i.e., no vehicle to vehicle communication noted by lightning symbol between V1 and V3). 


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


However, Rupp fails to explicitly disclose “the sensing data comprises a plurality of data sets each comprising two sets of coordinates representing two ends of an edge of an object to be detected” as best understood in view of the 112(b) rejection above. The specification indicates the context of “two sets of coordinates representing two ends of an edge of an object to be detected” in ¶¶ 54-56 and FIG. 4 and corresponds to:
a cube 400 represents a three dimensional coordinate system . . . referring to Figure 4, the cube 400 may be recursively divided into eight sub-cubes . . . a number of layers may be related to a resolution required for successfully identifying the object . . . a number of layers for multiple objects may be related to a highest resolution required among the multiple objects . . . Further referring to Figure 4, for an object in a driving environment, two ends of an edge of the object may be represented by two sets of coordinates in a sub-cube, thus a line segment formed by the two sets of coordinates in the sub-cube represents the edge of the object. If length of an edge is too long to be included in a lower layer sub-cube, a higher layer sub-cube is required to include two sets of 

Hornung, from the same field of endeavor, discloses a node (vehicle) which provides sensing data comprising the same cubic three dimensional coordinate system recursively divided into eight sub-cubes for detected objects, as referenced above, including a plurality of data sets each comprising two sets of coordinates representing two ends of an edge of an object to be detected, i.e., Fig. 2 shown below (“example of an octree storing free (shaded white) and occupied (black) cells. The volumetric model is shown on the left and the corresponding tree representation on the right”):


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


(i.e., node/ vehicle: p. 189, col. 1 “robotic applications . . . 3D model of the environment . . . outdoor . . . missions . . . mobile manipulation and also navigation tasks” wherein the 3d models can include sensor fusion to integrate 3d models from multiple mobile robots, p. 189 col. 2 “Multiple uncertain measurements can then be fused into a robust estimate of the true state of the environment. Another important aspect is that probabilistic sensor fusion allows for the integration of data from multiple sensors and of multiple robots”; p. 195, col. 1 “allows several measurements to be fused”) 
(cubic three dimensional coordinate system of detected objects with edge surface depictions in multiple resolutions/ layers: FIG. 2, cubic volumetric model left, tree representation right graphically multi-level surface map and out volumetric (voxel representation)) 
represented with a plurality of data sets that are compressed (p. 190, col. 2, par. 1 “compression method that reduces the memory by locally combining coherent map volumes”; p. 194, col. 2, par. 2 “we achieve map compression by applying the clamping updated policy”) and 
include an index layer identification 
(p. 194, col. 1, 3.3 “subdivision of the 3D space . . . Each inner node spans the volume that its eight children occupy, so to determine the occupancy probability of an inner node, we have to aggregate the probabilities of its children . . . determine the occupancy probability of a node n given its eight sub-volumes ni”; 3.5.2 “Octree hierarchies”; FIG. 7-8)
(i.e., children pointers, nodal level ID within tree structure: p. 195, col. 2 “In a straight-forward octree implementation, each node in the tree stores in addition to the data payload the coordinate of its center location, its voxel size, and pointers to its children”)
and the plurality of data sets each comprising two sets of coordinates representing two ends of an object to be detected (i.e., occupied voxel coordinates delimited by free space voxels)
(FIG. 10-11; section 5.1 “laser range finder . . . endpoints of a measurement correspond to obstacle surfaces . . . raycasting operation is performed that determines voxels along a beam from the sensor . . . (7) if beam is reflected within the volume, if beam traversed the volume . . . sensor sweep . . . collection of scan lines in a sensor sweep . . . reflections at obstacle surfaces, we ensure the voxels corresponding to endpoints are updated as occupied . . . updating the map”
(p. 195, col. 2 “In a straight-forward octree implementation, each node in the tree stores in addition to the data payload the coordinate of its center location, its voxel size, and pointers to its children”; p. 190, col. 1-col. 2 “OctoMap, an integrated framework based on octrees for the representation of three dimensional environments . . . occupied space is obtained by the endpoints of a distance sensor such as a laser range finder”)
(p. 192 col. 1, par. 6 – col. 2 “An octree is a hierarchical data structure for spatial subdivision in 3D (Meagher 1982; Wilhelms and Van Gelder 1992). Each node in an octree represents the space raycasting . . . an octree containing free and occupied nodes from real laser sensor data can be seen in Fig. 4. Using Boolean occupancy states or discrete labels allows for compact representations of the octree: If all children of a node have the same state (occupied or free) they can be pruned. This leads to a substantial reduction in the number of nodes that need to be maintained in the tree. The approach presented in this paper offers means of combining the compactness of octrees that use discrete labels”)
(FIG. 3, depicting object edges as coordinates of occupied voxels of an object delimited by free space voxels “multiple resolutions of the same map can be obtained at any time. Occupied voxels are displayed in resolutions 0.08, 0.64, and 1.28m”; FIG. 2 “occupied cells”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of effective filing to for the sensing data of Rupp to implement the 3D object/ environment mapping disclosed by Hornung above, such that the sensing data comprises a plurality of data sets each comprising two sets of coordinates representing two ends of an edge of an object to be detected in order to efficiently provide a 3D volumetric representation of space as well as objects detected therein while maintaining optimal data compression for transmission of the data sets to keep the 3D models compact (Hornung, abstract), in a readily available, reliable and efficient implementation (Hornung, p. 189, col. 1, last par.- col. 2 par. 2) that can be used in contexts that fuse data from multiple vehicles (Hornung, p. 189 col. 2 “Multiple uncertain measurements can then be fused into a robust estimate of the true state of the environment. Another important aspect is that probabilistic sensor fusion allows for the integration of data from multiple sensors and of multiple robots”; p. 195, col. 1 “allows several measurements to be fused”). 



With respect to claim 3, Rupp discloses constructing a scene virtualizing the environment comprises:
constructing a topology1 comprising position coordinates of the at least one second node relative to a position coordinate of the first node, based on the position data of the first node and the at least one second node 
(col. 3, ll. 40-67 “obtain other collected data 115 relevant to autonomous operation of the vehicle 101, e.g., measure a distance between the vehicle 101 and other vehicles or objects, to detect other vehicles or objects . . . average distances from other vehicles at 65 respective speeds or ranges of speeds, and/or other data 115 relating to vehicle 101 operation”)
(col. 6, ll. 55- col. 7 “computer 105 may use data in one or more messages 116 to determine position . . . of one or more vehicles 101 at more than one point in time . . . data 115 from a plurality of second vehicles 101 . . . construct a so-called electronic horizon, e.g., a map of an environment surrounding the first vehicle 101 . . . computer 105 can construct a virtual map . . . reflecting actual conditions or features of an environment around a vehicle 101 . . . obstacles such as objects 160 . . . and/or second vehicles 101 e.g., of a roadway 155. Such constructed virtual map may indicate available lanes of travel, obstacles such as objects 160 in the roadway 155 (sometimes objects 160 and/or second vehicles 101 are referred to as "targets"). . . estimates the first vehicle 101 path . . . using information concerning . . . position . . . with respect to electronic horizon . . . aggregates all local all local electronic horizon, e.g. map information such as may have been generated by fusion of data 115 from the first vehicle 101 as well as one or more second vehicles 101 . . . estimates a probable environment and target locations (e.g. according to X, Y, Z coordinates) . . . one or more target locations and/or paths”; claim 5 “wherein the at least one feature includes at least one target including one of an object proximate to the roadway, the second vehicle and the third vehicle”)

identifying sensing data for objects in the driving environment based on the sensing data of the at least one second node and the topology, and 
(col. 3, ll. 26-45 “sensors . . . GPS . . . distance between the vehicle 101 and other objects”)
(col. 6, l. 63 – col. 7, l. 59 “construct a so called electronic horizon . . . map of an environment surrounding the first vehicle  . . . virtual map . . . actual conditions or features of an environment around the vehicle . . . obstacles such as objects . . . computer 105 analyzes, e.g., aggregates, all local electronic horizon, e.g., map, information such as may have been generated by fusion of data 115 from the first vehicle 101 as well as one or more second vehicles 101 as described above with respect to the block 320. That is, using statistical analysis techniques or the like to estimate a probable environment and target locations ( e.g., according to X, Y, Z coordinates), velocity/ acceleration vectors (e.g., again, according to X, Y, Z coordinates),”)
(claim 1 and 4-6)
 (col. 4, ll. 15-20 “first vehicle 101 could receive collected data 115 from a second vehicle 101, whereby the first vehicle 101 computer 105 could use the collected data 115 from the second vehicle 101 as input to the autonomous module 106 in the first vehicle 101, i.e., to determine autonomous or semi-autonomous operations of the first vehicle 101”)
fusing the identified sensing data to construct the objects and constructing a scene virtualizing the driving environment surrounding the first node based on the constructed objects and the topology.  
(col. 6, ll. 55- col. 7 “computer 105 may use data in one or more messages 116 to determine position . . . of one or more vehicles 101 at more than one point in time . . . data 115 from a plurality of second vehicles 101 . . . construct a so-called electronic horizon, e.g., a map of an environment surrounding the first vehicle 101 . . . computer 105 can construct a virtual map . . . reflecting actual conditions or features of an environment around a vehicle 101 . . . obstacles such as objects 160 . . . and/or second vehicles 101 e.g., of a roadway 155. Such constructed virtual map may indicate available second vehicles 101 are referred to as "targets"). . . estimates the first vehicle 101 path . . . using information concerning . . . position . . . with respect to electronic horizon . . . aggregates all local all local electronic horizon, e.g. map information such as may have been generated by fusion of data 115 from the first vehicle 101 as well as one or more second vehicles 101 . . . estimates a probable environment and target locations (e.g. according to X, Y, Z coordinates) . . . one or more target locations and/or paths”; claim 5 “wherein the at least one feature includes at least one target including one of an object proximate to the roadway, the second vehicle and the third vehicle”)
 (col. 2, ll. 14-19 “by using data 115 from 15 one or more second vehicles 101, the first vehicle 101 may construct an electronic horizon, e.g., a virtual map, that reflects present phenomena in an environment around the vehicle, such as available lanes of travel, actual road curvature, slope, obstacles, etc.”)
(col. 1, ll. 55-62 “messages 116 can provide data to a vehicle 101 computer 105 from one or more second vehicles 101 to augment and/or replace collected data 115, a second vehicle 101 is in a position to provide data that cannot be obtained by data collectors 110 in the first vehicle 101, or that is known to be more accurate than data 115 in the first vehicle 101”).

With respect to claim 4, Rupp discloses 
acquiring sensing data of the first node that contains information of objects adjacent to the first node, 
(col. 3, ll. 26-45 “sensors . . . GPS . . . distance between the vehicle 101 and other objects”)
(i.e., object 160, FIG. 2; col. 3, ll. 35-50 “sensor data collectors 110 could include mechanisms such as radios, RADAR, lidar, sonar, cameras or other image capture devices, that could be deployed to detect markers 160 and/or obtain other collected data 115 relevant to autonomous operation of the vehicle 101, e.g., measure a distance between the vehicle 101 and other vehicles or objects, to detect other vehicles or objects”)
identifying sensing data for objects in the driving environment based on the sensing data of the first node and the at least one second node, 
measure a distance between the vehicle 101 and other vehicles or objects, to detect other vehicles or objects”)
fusing the identified sensing data to construct the objects and constructing a scene virtualizing the driving environment surrounding the first node based on the constructed objects and the topology.  
(col. 6, ll. 55- col. 7 “computer 105 may use data in one or more messages 116 to determine position . . . of one or more vehicles 101 at more than one point in time . . . data 115 from a plurality of second vehicles 101 . . . construct a so-called electronic horizon, e.g., a map of an environment surrounding the first vehicle 101 . . . computer 105 can construct a virtual map . . . reflecting actual conditions or features of an environment around a vehicle 101 . . . obstacles such as objects 160 . . . and/or second vehicles 101 e.g., of a roadway 155. Such constructed virtual map may indicate available lanes of travel, obstacles such as objects 160 in the roadway 155 (sometimes objects 160 and/or second vehicles 101 are referred to as "targets"). . . estimates the first vehicle 101 path . . . using information concerning . . . position . . . with respect to electronic horizon . . . aggregates all local all local electronic horizon, e.g. map information such as may have been generated by fusion of data 115 from the first vehicle 101 as well as one or more second vehicles 101 . . . estimates a probable environment and target locations (e.g. according to X, Y, Z coordinates) . . . one or more target locations and/or paths”; claim 5 “wherein the at least one feature includes at least one target including one of an object proximate to the roadway, the second vehicle and the third vehicle”)
(col. 3, ll. 26-45 “sensors . . . GPS . . . distance between the vehicle 101 and other objects”)
(col. 2, ll. 14-19 “by using data 115 from 15 one or more second vehicles 101, the first vehicle 101 may construct an electronic horizon, e.g., a virtual map, that reflects present phenomena in an environment around the vehicle, such as available lanes of travel, actual road curvature, slope, obstacles, etc.”)
(col. 1, ll. 55-62 “messages 116 can provide data to a vehicle 101 computer 105 from one or more second vehicles 101 to augment and/or replace collected data 115, a second vehicle 101 is in a 

With respect to claim 5, Rupp discloses constructing a topology comprising position coordinates of the at least one second node and the at least one third node relative to the position coordinate of the first node, where the position data of the at least one third node is obtained from the part of the at least one second node. 
(i.e., first car/node, second car/node, third car/node, FIG. 1 and annotated FIG. 1 shown above, wherein in annotated FIG. 1, position data of the third node/vehicle is detected by second car/node and first car/node aggregates all data from “one or more second vehicles” including target locations, which correspond to vehicles, as described in citation below) 
(col. 6, ll. 55- col. 7 “computer 105 may use data in one or more messages 116 to determine position . . . of one or more vehicles 101 at more than one point in time . . . data 115 from a plurality of second vehicles 101 . . . construct a so-called electronic horizon, e.g., a map of an environment surrounding the first vehicle 101 . . . computer 105 can construct a virtual map . . . reflecting actual conditions or features of an environment around a vehicle 101 . . . obstacles such as objects 160 . . . and/or second vehicles 101 e.g., of a roadway 155. Such constructed virtual map may indicate available lanes of travel, obstacles such as objects 160 in the roadway 155 (sometimes objects 160 and/or second vehicles 101 are referred to as "targets"). . . estimates the first vehicle 101 path . . . using information concerning . . . position . . . with respect to electronic horizon . . . aggregates all local all local electronic horizon, e.g. map information such as may have been generated by fusion of data 115 from the first vehicle 101 as well as one or more second vehicles 101 . . . estimates a probable environment and target locations (e.g. according to X, Y, Z coordinates) . . . one or more target locations and/or paths”; claim 5 “wherein the at least one feature includes at least one target including one of an object proximate to the roadway, the second vehicle and the third vehicle”)

With respect to claim 6 Rupp discloses 
acquiring sensing data of the at least one third node, 

(col. 5, ll. 13-33 “various vehicles 101 may use data collectors 110 to obtain various collected data 115, and to communicate various collected data 115 to other vehicles 101 . . . A first vehicle 101a could receive one or more messages 116, from one or more second vehicles 101, including data 115 about the object 160 where such data 115 about the object 160 would not otherwise be available to the first vehicle 101a. For example, as illustrated 25 in FIG. 2, sensor data collectors 110 in the first vehicle 101a could be blocked from obtaining information about the object 160 by a second vehicle 101b”)
(col. 3, ll. 26-45 “sensors . . . GPS . . . distance between the vehicle 101 and other objects”)
identifying sensing data for objects in the driving environment based on the sensing data of the at least one second node and the at least one third node, and 
(i.e., object 160, FIG. 2; col. 3, ll. 35-50 “sensor data collectors 110 could include mechanisms such as radios, RADAR, lidar, sonar, cameras or other image capture devices, that could be deployed to detect markers 160 and/or obtain other collected data 115 relevant to autonomous operation of the vehicle 101, e.g., measure a distance between the vehicle 101 and other vehicles or objects, to detect other vehicles or objects”)
fusing the identified sensing data to construct the objects and to construct a scene virtualizing the driving environment surrounding the first node based on the constructed objects and the topology
(col. 3, ll. 26-45 “sensors . . . GPS . . . distance between the vehicle 101 and other objects”)
(col. 6, ll. 55- col. 7 “computer 105 may use data in one or more messages 116 to determine position . . . of one or more vehicles 101 at more than one point in time . . . data 115 from a plurality of second vehicles 101 . . . construct a so-called electronic horizon, e.g., a map of an environment surrounding the first vehicle 101 . . . computer 105 can construct a virtual map . . . reflecting actual conditions or features of an environment around a vehicle 101 . . . obstacles such as objects 160 . . . and/or second vehicles 101 e.g., of a roadway 155. Such constructed virtual map may indicate available lanes of travel, obstacles such as objects 160 in the roadway 155 (sometimes objects 160 and/or second vehicles 101 are referred to as "targets"). . . estimates the first vehicle 101 path . . . using information concerning . . . position . . . with respect to electronic horizon . . . aggregates all local all local electronic horizon, e.g. map information such as may have been generated by fusion of data 115 from the first vehicle 101 as well as one or more second vehicles 101 . . . estimates a probable environment and target locations (e.g. according to X, Y, Z coordinates) . . . one or more target locations and/or paths”; claim 5 “wherein the at least one feature includes at least one target including one of an object proximate to the roadway, the second vehicle and the third vehicle”)
(i.e., object 160, FIG. 2; col. 3, ll. 35-50 “sensor data collectors 110 could include mechanisms such as radios, RADAR, lidar, sonar, cameras or other image capture devices, that could be deployed to detect markers 160 and/or obtain other collected data 115 relevant to autonomous operation of the vehicle 101, e.g., measure a distance between the vehicle 101 and other vehicles or objects, to detect other vehicles or objects”; col. 4, ll. 30-40 “vehicle 101 could provide breadcrumb data concerning a variety of phenomena . . . object on a road, etc.”; col. 5 “each vehicle 101 may obtain data 115 not otherwise available to it . . . receive one or more messages 116, from one or more second vehicles 101, including data 115 about the object 160 . . . information about the object 160 by a second vehicle 101b . . . data 115 to recognize/ avoid an object”; col. 6, ll. 40-50 “Moreover, the computer 105 may use data 115 from a plurality of second vehicles 101 in formulating an action or actions when in an autonomous or semi-autonomous mode. For example, confidence of an autonomous module 106 may increase where, or to the extent that, each of a plurality of second vehicles 101 provide data 115 consistent with one another, e.g., indicating an object 160 in a roadway 155”; col. 7, ll. 25-41 “constructed virtual map may indicate available lanes of travel, obstacles such as objects 160 in the roadway 155”; claim 5)

With respect to claim 11, Rupp discloses the position data is acquired based on GPS data transmitted using a basic safety message or a cooperative awareness message (col. 3, ll. 26-45 “sensors . . . GPS . . . distance between the vehicle 101 and other objects”) (col. 4, ll. 1-6 “a current specification for DSRC, promulgated by the Society of Automotive Engineers, provides for including a wide variety of vehicle 101 data in a message 116, including vehicle 101 position (e.g., latitude and longitude), speed, heading”) (col. 1, ll. 35-40 “computing device 105 in a vehicle 101 generally receives collected data 115 from one or more data collectors 110 and/or from one or more second vehicles 101 via one or more messages 116”) (col. 1, ll. 55-62 “messages 116 can provide data to a vehicle 101 computer 105 from one or more second vehicles 101 to augment and/or replace collected data 115, a second vehicle 101 is 

With respect to claim 13, Rupp discloses a method for virtualizing a driving environment surrounding a first node, comprising:
acquiring position data (110, “data collector”, FIG. 1) of the first node (i.e., four node vehicles 101, FIG. 1), and position data and sensing data of at least one second node (i.e., four node vehicles 101, FIG. 1), where the at least one second node and the first node are in a first communication network 
(col. 3, ll. 26-45 “sensors . . . GPS . . . distance between the vehicle 101 and other objects”)
(col. 3, l. 65 “average distances from other vehicles”)
(col. 4, ll. 1-6 “a current specification for DSRC, promulgated by the Society of Automotive Engineers, provides for including a wide variety of vehicle 101 data in a message 116, including vehicle 101 position (e.g., latitude and longitude), speed, heading”)
(Fig. 1 two vehicles shown FIG. 1 with wireless connection between vehicles) (col. 2, l. 50 – col. 3, l. 10 “radio frequency (RF) transceivers, receivers, and/or transmitters, and may be configured for communicating with the network 120 and/or other vehicles 101. For example, a computer 105 is generally configured for sending and receiving messages 116 ( described further below) to and from other vehicles 101 . . . vehicle-to-vehicle communications . . . sent and received according to Dedicated Short Range Communications (DSRC) or the like. As is known, DSRC are relatively low-power operating over a short to medium range in a spectrum specially allocated by the United States government in the 5.9 GHz band”); and 
constructing a scene virtualizing the driving environment surrounding the first node based on the position data of the first node and the at least one second node, and on the sensing data of the at least one second node; and  
(col. 6, l. 63 – col. 7, l. 59 “construct a so called electronic horizon . . . map of an environment surrounding the first vehicle  . . . virtual map . . . actual conditions or features of an environment around the vehicle . . . obstacles such as objects . . . computer 105 analyzes, e.g., aggregates, all local electronic horizon, e.g., map, information such as may have been generated by fusion of data 115 from the first 
(claim 1 and 4-6)
(col. 2, ll. 14-19 “by using data 115 from 15 one or more second vehicles 101, the first vehicle 101 may construct an electronic horizon, e.g., a virtual map, that reflects present phenomena in an environment around the vehicle, such as available lanes of travel, actual road curvature, slope, obstacles, etc.”)
(col. 4, ll. 15-20 “first vehicle 101 could receive collected data 115 from a second vehicle 101, whereby the first vehicle 101 computer 105 could use the collected data 115 from the second vehicle 101 as input to the autonomous module 106 in the first vehicle 101, i.e., to determine autonomous or semi-autonomous operations of the first vehicle 101”)
(col. 3, ll. 26-45 “sensors . . . GPS . . . distance between the vehicle 101 and other objects”)
(col. 3, l. 65 “average distances from other vehicles”)
(col. 4, ll. 1-6 “a current specification for DSRC, promulgated by the Society of Automotive Engineers, provides for including a wide variety of vehicle 101 data in a message 116, including vehicle 101 position (e.g., latitude and longitude), speed, heading”)
 (col. 1, ll. 35-40 “computing device 105 in a vehicle 101 generally receives collected data 115 from one or more data collectors 110 and/or from one or more second vehicles 101 via one or more messages 116”)
(col. 1, ll. 55-62 “messages 116 can provide data to a vehicle 101 computer 105 from one or more second vehicles 101 to augment and/or replace collected data 115, a second vehicle 101 is in a position to provide data that cannot be obtained by data collectors 110 in the first vehicle 101, or that is known to be more accurate than data 115 in the first vehicle 101”) and 
constructing a topology2 comprising position coordinates of the at least one second node relative to a position coordinate of the first node, based on the position data of the first node and the at least one second node.  
(col. 6, ll. 55- col. 7 “computer 105 may use data in one or more messages 116 to determine position . . . of one or more vehicles 101 at more than one point in time . . . data 115 from a plurality of second vehicles 101 . . . construct a so-called electronic horizon, e.g., a map of an environment surrounding the first vehicle 101 . . . computer 105 can construct a virtual map . . . reflecting actual conditions or features of an environment around a vehicle 101 . . . obstacles such as objects 160 . . . and/or second vehicles 101 e.g., of a roadway 155. Such constructed virtual map may indicate available lanes of travel, obstacles such as objects 160 in the roadway 155 (sometimes objects 160 and/or second vehicles 101 are referred to as "targets"). . . estimates the first vehicle 101 path . . . using information concerning . . . position . . . with respect to electronic horizon . . . aggregates all local all local electronic horizon, e.g. map information such as may have been generated by fusion of data 115 from the first vehicle 101 as well as one or more second vehicles 101 . . . estimates a probable environment and target locations (e.g. according to X, Y, Z coordinates) . . . one or more target locations and/or paths”; claim 5 “wherein the at least one feature includes at least one target including one of an object proximate to the roadway, the second vehicle and the third vehicle”).
However, Rupp fails to explicitly disclose “the sensing data comprises a plurality of data sets each comprising an index layer” as best understood in view of the 112(b) rejection above. The specification indicates the context of “a plurality of data sets each comprising an index layer” in ¶¶ 54-56 and FIG. 4 and corresponds to:
a cube 400 represents a three dimensional coordinate system . . . referring to Figure 4, the cube 400 may be recursively divided into eight sub-cubes . . . a number of layers may be related to a resolution required for successfully identifying the object . . . a number of layers for multiple objects may be related to a highest resolution required among the multiple objects . . . Further referring to Figure 4, for an object in a driving environment, two ends of an edge of the object may be represented by two sets of coordinates in a sub-cube, thus a line segment formed by the two sets of coordinates in the sub-cube represents the edge of the object. If length of an edge is too long to be included in a lower layer sub-cube, a higher layer sub-cube is required to include two sets of coordinates representing two ends of the edge. For example, as shown in Figure 4, a 

Hornung, from the same field of endeavor, discloses a node (vehicle) which provides sensing data comprising the same cubic three dimensional coordinate system recursively divided into eight sub-cubes for detected objects, as referenced above, including a plurality of data sets each comprising an index of layer, i.e., Fig. 2 shown below (“example of an octree storing free (shaded white) and occupied (black) cells. The volumetric model is shown on the left and the corresponding tree representation on the right”):


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


(i.e., node/ vehicle: p. 189, col. 1 “robotic applications . . . 3D model of the environment . . . outdoor . . . missions . . . mobile manipulation and also navigation tasks” wherein the 3d models can include sensor fusion to integrate 3d models from multiple mobile robots, p. 189 col. 2 “Multiple uncertain measurements can then be fused into a robust estimate of the true state of the environment. Another important aspect is that probabilistic sensor fusion allows for the integration of data from multiple sensors and of multiple robots”; p. 195, col. 1 “allows several measurements to be fused”) 
(cubic three dimensional coordinate system of detected objects with edge surface depictions in multiple resolutions/ layers: FIG. 2, cubic volumetric model left, tree representation right graphically depicting the index layers (nodes/ leaf/ children layers); detected object edges in the 3D coordinate multi-level surface map and out volumetric (voxel representation)) 
represented with a plurality of data sets that are compressed (p. 190, col. 2, par. 1 “compression method that reduces the memory by locally combining coherent map volumes”; p. 194, col. 2, par. 2 “we achieve map compression by applying the clamping updated policy”) and 
include an index layer identification 
(p. 194, col. 1, 3.3 “subdivision of the 3D space . . . Each inner node spans the volume that its eight children occupy, so to determine the occupancy probability of an inner node, we have to aggregate the probabilities of its children . . . determine the occupancy probability of a node n given its eight sub-volumes ni”; 3.5.2 “Octree hierarchies”; FIG. 7-8)
(i.e., children pointers, nodal level ID within tree structure: p. 195, col. 2 “In a straight-forward octree implementation, each node in the tree stores in addition to the data payload the coordinate of its center location, its voxel size, and pointers to its children”)
and the plurality of data sets each comprising two sets of coordinates representing two ends of an object to be detected (i.e., occupied voxel coordinates delimited by free space voxels)
(FIG. 10-11; section 5.1 “laser range finder . . . endpoints of a measurement correspond to obstacle surfaces . . . raycasting operation is performed that determines voxels along a beam from the sensor . . . (7) if beam is reflected within the volume, if beam traversed the volume . . . sensor sweep . . . collection of scan lines in a sensor sweep . . . reflections at obstacle surfaces, we ensure the voxels corresponding to endpoints are updated as occupied . . . updating the map”
(p. 195, col. 2 “In a straight-forward octree implementation, each node in the tree stores in addition to the data payload the coordinate of its center location, its voxel size, and pointers to its children”; p. 190, col. 1-col. 2 “OctoMap, an integrated framework based on octrees for the representation of three dimensional environments . . . occupied space is obtained by the endpoints of a distance sensor such as a laser range finder”)
(p. 192 col. 1, par. 6 – col. 2 “An octree is a hierarchical data structure for spatial subdivision in 3D (Meagher 1982; Wilhelms and Van Gelder 1992). Each node in an octree represents the space contained in a cubic volume, usually called a voxel. This volume is recursively subdivided into eight sub-raycasting . . . an octree containing free and occupied nodes from real laser sensor data can be seen in Fig. 4. Using Boolean occupancy states or discrete labels allows for compact representations of the octree: If all children of a node have the same state (occupied or free) they can be pruned. This leads to a substantial reduction in the number of nodes that need to be maintained in the tree. The approach presented in this paper offers means of combining the compactness of octrees that use discrete labels”)
(FIG. 3, depicting object edges as coordinates of occupied voxels of an object delimited by free space voxels “multiple resolutions of the same map can be obtained at any time. Occupied voxels are displayed in resolutions 0.08, 0.64, and 1.28m”; FIG. 2 “occupied cells”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of effective filing to for the sensing data of Rupp to implement the 3D object/ environment mapping disclosed by Hornung above, such that the sensing data comprises a plurality of data sets each comprising an index of layer in order to efficiently provide a 3D volumetric representation of space as well as objects detected therein while maintaining optimal data compression for transmission of the data sets to keep the 3D models compact (Hornung, abstract), in a readily available, reliable and efficient implementation (Hornung, p. 189, col. 1, last par.- col. 2 par. 2) that can be used in contexts that fuse data from multiple vehicles (Hornung, p. 189 col. 2 “Multiple uncertain measurements can then be fused into a robust estimate of the true state of the environment. Another important aspect is that probabilistic sensor fusion allows for the integration of data from multiple sensors and of multiple robots”; p. 195, col. 1 “allows several measurements to be fused”). 



With respect to claim 15, Rupp discloses constructing a scene virtualizing the environment comprises:
identifying sensing data for objects in the driving environment based on the sensing data of the at least one second node and the topology, and 
(col. 3, ll. 26-45 “sensors . . . GPS . . . distance between the vehicle 101 and other objects”)
(col. 6, l. 63 – col. 7, l. 59 “construct a so called electronic horizon . . . map of an environment surrounding the first vehicle  . . . virtual map . . . actual conditions or features of an environment around the vehicle . . . obstacles such as objects . . . computer 105 analyzes, e.g., aggregates, all local electronic horizon, e.g., map, information such as may have been generated by fusion of data 115 from the first vehicle 101 as well as one or more second vehicles 101 as described above with respect to the block 320. That is, using statistical analysis techniques or the like to estimate a probable environment and target locations ( e.g., according to X, Y, Z coordinates), velocity/ acceleration vectors (e.g., again, according to X, Y, Z coordinates),”)
(claim 1 and 4-6)
 (col. 4, ll. 15-20 “first vehicle 101 could receive collected data 115 from a second vehicle 101, whereby the first vehicle 101 computer 105 could use the collected data 115 from the second vehicle 101 as input to the autonomous module 106 in the first vehicle 101, i.e., to determine autonomous or semi-autonomous operations of the first vehicle 101”)
fusing the identified sensing data to construct the objects and constructing a scene virtualizing the driving environment surrounding the first node based on the constructed objects and the topology.  
(col. 6, ll. 55- col. 7 “computer 105 may use data in one or more messages 116 to determine position . . . of one or more vehicles 101 at more than one point in time . . . data 115 from a plurality of second vehicles 101 . . . construct a so-called electronic horizon, e.g., a map of an environment surrounding the first vehicle 101 . . . computer 105 can construct a virtual map . . . reflecting actual conditions or features of an environment around a vehicle 101 . . . obstacles such as objects 160 . . . and/or second vehicles 101 e.g., of a roadway 155. Such constructed virtual map may indicate available lanes of travel, obstacles such as objects 160 in the roadway 155 (sometimes objects 160 and/or second vehicles 101 are referred to as "targets"). . . estimates the first vehicle 101 path . . . using information concerning . . . position . . . with respect to electronic horizon . . . aggregates all local all local electronic horizon, e.g. map information such as may have been generated by fusion of data 115 from the first vehicle 101 as well as one or more second vehicles 101 . . . estimates a probable environment and target locations (e.g. according to X, Y, Z coordinates) . . . one or more target locations and/or paths”; claim 5 “wherein the at least one feature includes at least one target including one of an object proximate to the roadway, the second vehicle and the third vehicle”)
 (col. 2, ll. 14-19 “by using data 115 from 15 one or more second vehicles 101, the first vehicle 101 may construct an electronic horizon, e.g., a virtual map, that reflects present phenomena in an environment around the vehicle, such as available lanes of travel, actual road curvature, slope, obstacles, etc.”)
(col. 1, ll. 55-62 “messages 116 can provide data to a vehicle 101 computer 105 from one or more second vehicles 101 to augment and/or replace collected data 115, a second vehicle 101 is in a position to provide data that cannot be obtained by data collectors 110 in the first vehicle 101, or that is known to be more accurate than data 115 in the first vehicle 101”).

With respect to claims 16, Rupp discloses 
acquiring sensing data of the first node that contains information of objects adjacent to the first node, which contains information of objects adjacent the first node
(col. 3, ll. 26-45 “sensors . . . GPS . . . distance between the vehicle 101 and other objects”)
(i.e., object 160, FIG. 2; col. 3, ll. 35-50 “sensor data collectors 110 could include mechanisms such as radios, RADAR, lidar, sonar, cameras or other image capture devices, that could be deployed to detect markers 160 and/or obtain other collected data 115 relevant to autonomous operation of the vehicle 101, e.g., measure a distance between the vehicle 101 and other vehicles or objects, to detect other vehicles or objects”)
(col. 4, ll. 15-20 “first vehicle 101 could receive collected data 115 from a second vehicle 101, whereby the first vehicle 101 computer 105 could use the collected data 115 from the second vehicle 101 

With respect to claim 17, Rupp discloses constructing a scene virtualizing the driving environment comprises 
identifying sensing data for objects in the driving environment based on the sensing data of the first node and the at least one second node
(col. 3, ll. 26-45 “sensors . . . GPS . . . distance between the vehicle 101 and other objects”)
(col. 6, l. 63 – col. 7, l. 59 “construct a so called electronic horizon . . . map of an environment surrounding the first vehicle  . . . virtual map . . . actual conditions or features of an environment around the vehicle . . . obstacles such as objects . . . computer 105 analyzes, e.g., aggregates, all local electronic horizon, e.g., map, information such as may have been generated by fusion of data 115 from the first vehicle 101 as well as one or more second vehicles 101 as described above with respect to the block 320. That is, using statistical analysis techniques or the like to estimate a probable environment and target locations ( e.g., according to X, Y, Z coordinates), velocity/ acceleration vectors (e.g., again, according to X, Y, Z coordinates),”)
(claim 1 and 4-6)
 (col. 4, ll. 15-20 “first vehicle 101 could receive collected data 115 from a second vehicle 101, whereby the first vehicle 101 computer 105 could use the collected data 115 from the second vehicle 101 as input to the autonomous module 106 in the first vehicle 101, i.e., to determine autonomous or semi-autonomous operations of the first vehicle 101”);
fusing the identified sensing data to construct the objects and constructing a scene virtualizing the driving environment surrounding the first node based on the constructed objects and the topology.  
(col. 6, ll. 55- col. 7 “computer 105 may use data in one or more messages 116 to determine position . . . of one or more vehicles 101 at more than one point in time . . . data 115 from a plurality of second vehicles 101 . . . construct a so-called electronic horizon, e.g., a map of an environment surrounding the first vehicle 101 . . . computer 105 can construct a virtual map . . . reflecting actual conditions or features of an environment around a vehicle 101 . . . obstacles such as objects 160 . . . second vehicles 101 e.g., of a roadway 155. Such constructed virtual map may indicate available lanes of travel, obstacles such as objects 160 in the roadway 155 (sometimes objects 160 and/or second vehicles 101 are referred to as "targets"). . . estimates the first vehicle 101 path . . . using information concerning . . . position . . . with respect to electronic horizon . . . aggregates all local all local electronic horizon, e.g. map information such as may have been generated by fusion of data 115 from the first vehicle 101 as well as one or more second vehicles 101 . . . estimates a probable environment and target locations (e.g. according to X, Y, Z coordinates) . . . one or more target locations and/or paths”; claim 5 “wherein the at least one feature includes at least one target including one of an object proximate to the roadway, the second vehicle and the third vehicle”)
(col. 3, ll. 26-45 “sensors . . . GPS . . . distance between the vehicle 101 and other objects”)
(col. 2, ll. 14-19 “by using data 115 from 15 one or more second vehicles 101, the first vehicle 101 may construct an electronic horizon, e.g., a virtual map, that reflects present phenomena in an environment around the vehicle, such as available lanes of travel, actual road curvature, slope, obstacles, etc.”)
(col. 1, ll. 55-62 “messages 116 can provide data to a vehicle 101 computer 105 from one or more second vehicles 101 to augment and/or replace collected data 115, a second vehicle 101 is in a position to provide data that cannot be obtained by data collectors 110 in the first vehicle 101, or that is known to be more accurate than data 115 in the first vehicle 101”).

With respect to claim 18, Rupp discloses acquiring position data of at least one third node that is not within the first communication network but is within a second communication network together with a part of the at least one second node; See annotated FIG. 1 and corresponding description below:
As shown below, Rupp discloses “the at least one second node and the first node are in a first communication network” and “at least one third node that is not within the first communication network but is within a second communication network together with a part of the at least one second node”.  For example, in annotated FIG. 1 of Rupp, below, vehicle 2, node 2 is shown as belonging within DSRC communication network range 1 of vehicle 1, node 1 (vehicle to vehicle communication noted by lightning symbol between V1 and V2) as well as DSRC communication network range 2 (vehicle to vehicle 


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

where the position data of the at least one third node is obtained from the part of the at least one second node
(col. 4, ll. 15-20 “first vehicle 101 could receive collected data 115 from a second vehicle 101, whereby the first vehicle 101 computer 105 could use the collected data 115 from the second vehicle 101 as input to the autonomous module 106 in the first vehicle 101, i.e., to determine autonomous or semi-autonomous operations of the first vehicle 101”);
(i.e., first car/node, second car/node, third car/node, FIG. 1 and annotated FIG. 1 shown above, wherein in annotated FIG. 1, position data of the third node/vehicle is detected by second car/node and first car/node aggregates all data from “one or more second vehicles” including target locations, which correspond to vehicles, as described in citation below) 
position . . . of one or more vehicles 101 at more than one point in time . . . data 115 from a plurality of second vehicles 101 . . . construct a so-called electronic horizon, e.g., a map of an environment surrounding the first vehicle 101 . . . computer 105 can construct a virtual map . . . reflecting actual conditions or features of an environment around a vehicle 101 . . . obstacles such as objects 160 . . . and/or second vehicles 101 e.g., of a roadway 155. Such constructed virtual map may indicate available lanes of travel, obstacles such as objects 160 in the roadway 155 (sometimes objects 160 and/or second vehicles 101 are referred to as "targets"). . . estimates the first vehicle 101 path . . . using information concerning . . . position . . . with respect to electronic horizon . . . aggregates all local all local electronic horizon, e.g. map information such as may have been generated by fusion of data 115 from the first vehicle 101 as well as one or more second vehicles 101 . . . estimates a probable environment and target locations (e.g. according to X, Y, Z coordinates) . . . one or more target locations and/or paths”; claim 5 “wherein the at least one feature includes at least one target including one of an object proximate to the roadway, the second vehicle and the third vehicle”)

With respect to claim 19, Rupp discloses constructing a scene virtualizing the driving environment comprises: constructing the topology comprising position coordinates of the at least one second node and the at least one third node relative to a position coordinate of the first node based on the position data of the at least one second node and at least one third node
 (i.e., first car/node, second car/node, third car/node, FIG. 1 and annotated FIG. 1 shown above, wherein in annotated FIG. 1, position data of the third node/vehicle is detected by second car/node and first car/node aggregates all data from “one or more second vehicles” including target locations, which correspond to vehicles, as described in citation below) 
(col. 6, ll. 55- col. 7 “computer 105 may use data in one or more messages 116 to determine position . . . of one or more vehicles 101 at more than one point in time . . . data 115 from a plurality of second vehicles 101 . . . construct a so-called electronic horizon, e.g., a map of an environment surrounding the first vehicle 101 . . . computer 105 can construct a virtual map . . . reflecting actual conditions or features of an environment around a vehicle 101 . . . obstacles such as objects 160 . . . second vehicles 101 e.g., of a roadway 155. Such constructed virtual map may indicate available lanes of travel, obstacles such as objects 160 in the roadway 155 (sometimes objects 160 and/or second vehicles 101 are referred to as "targets"). . . estimates the first vehicle 101 path . . . using information concerning . . . position . . . with respect to electronic horizon . . . aggregates all local all local electronic horizon, e.g. map information such as may have been generated by fusion of data 115 from the first vehicle 101 as well as one or more second vehicles 101 . . . estimates a probable environment and target locations (e.g. according to X, Y, Z coordinates) . . . one or more target locations and/or paths”; claim 5 “wherein the at least one feature includes at least one target including one of an object proximate to the roadway, the second vehicle and the third vehicle”)

With respect to claim 20 Rupp discloses 
acquiring sensing data of the at least one third node, 
(i.e., first car/node, second car/node, third car/node, FIG. 1 and annotated FIG. 1 shown above) 
(col. 5, ll. 13-33 “various vehicles 101 may use data collectors 110 to obtain various collected data 115, and to communicate various collected data 115 to other vehicles 101 . . . A first vehicle 101a could receive one or more messages 116, from one or more second vehicles 101, including data 115 about the object 160 where such data 115 about the object 160 would not otherwise be available to the first vehicle 101a. For example, as illustrated 25 in FIG. 2, sensor data collectors 110 in the first vehicle 101a could be blocked from obtaining information about the object 160 by a second vehicle 101b”)
(col. 3, ll. 26-45 “sensors . . . GPS . . . distance between the vehicle 101 and other objects”)
 (col. 6, ll. 55- col. 7 “computer 105 may use data in one or more messages 116 to determine position . . . of one or more vehicles 101 at more than one point in time . . . data 115 from a plurality of second vehicles 101 . . . construct a so-called electronic horizon, e.g., a map of an environment surrounding the first vehicle 101 . . . computer 105 can construct a virtual map . . . reflecting actual conditions or features of an environment around a vehicle 101 . . . obstacles such as objects 160 . . . and/or second vehicles 101 e.g., of a roadway 155. Such constructed virtual map may indicate available lanes of travel, obstacles such as objects 160 in the roadway 155 (sometimes objects 160 and/or second vehicles 101 are referred to as "targets"). . . estimates the first vehicle 101 path . . . using information aggregates all local all local electronic horizon, e.g. map information such as may have been generated by fusion of data 115 from the first vehicle 101 as well as one or more second vehicles 101 . . . estimates a probable environment and target locations (e.g. according to X, Y, Z coordinates) . . . one or more target locations and/or paths”; claim 5 “wherein the at least one feature includes at least one target including one of an object proximate to the roadway, the second vehicle and the third vehicle”)

With respect to claim 21 Rupp discloses constructing a scene virtualizing the driving environment further comprises: 
identifying sensing data for objects in the driving environment based on the sensing data of the at least one second node and the at least one third node, and 
(i.e., object 160, FIG. 2; col. 3, ll. 35-50 “sensor data collectors 110 could include mechanisms such as radios, RADAR, lidar, sonar, cameras or other image capture devices, that could be deployed to detect markers 160 and/or obtain other collected data 115 relevant to autonomous operation of the vehicle 101, e.g., measure a distance between the vehicle 101 and other vehicles or objects, to detect other vehicles or objects”)
fusing the identified sensing data to construct the objects and to construct a scene virtualizing the driving environment surrounding the first node based on the constructed objects and the topology
(col. 3, ll. 26-45 “sensors . . . GPS . . . distance between the vehicle 101 and other objects”)
(col. 6, ll. 55- col. 7 “computer 105 may use data in one or more messages 116 to determine position . . . of one or more vehicles 101 at more than one point in time . . . data 115 from a plurality of second vehicles 101 . . . construct a so-called electronic horizon, e.g., a map of an environment surrounding the first vehicle 101 . . . computer 105 can construct a virtual map . . . reflecting actual conditions or features of an environment around a vehicle 101 . . . obstacles such as objects 160 . . . and/or second vehicles 101 e.g., of a roadway 155. Such constructed virtual map may indicate available lanes of travel, obstacles such as objects 160 in the roadway 155 (sometimes objects 160 and/or second vehicles 101 are referred to as "targets"). . . estimates the first vehicle 101 path . . . using information concerning . . . position . . . with respect to electronic horizon . . . aggregates all local all local electronic horizon, e.g. map information such as may have been generated by fusion of data 115 from the first vehicle 101 as well as one or more second vehicles 101 . . . estimates a probable environment and target locations (e.g. according to X, Y, Z coordinates) . . . one or more target locations and/or paths”; claim 5 “wherein the at least one feature includes at least one target including one of an object proximate to the roadway, the second vehicle and the third vehicle”)
(i.e., object 160, FIG. 2; col. 3, ll. 35-50 “sensor data collectors 110 could include mechanisms such as radios, RADAR, lidar, sonar, cameras or other image capture devices, that could be deployed to detect markers 160 and/or obtain other collected data 115 relevant to autonomous operation of the vehicle 101, e.g., measure a distance between the vehicle 101 and other vehicles or objects, to detect other vehicles or objects”; col. 4, ll. 30-40 “vehicle 101 could provide breadcrumb data concerning a variety of phenomena . . . object on a road, etc.”; col. 5 “each vehicle 101 may obtain data 115 not otherwise available to it . . . receive one or more messages 116, from one or more second vehicles 101, including data 115 about the object 160 . . . information about the object 160 by a second vehicle 101b . . . data 115 to recognize/ avoid an object”; col. 6, ll. 40-50 “Moreover, the computer 105 may use data 115 from a plurality of second vehicles 101 in formulating an action or actions when in an autonomous or semi-autonomous mode. For example, confidence of an autonomous module 106 may increase where, or to the extent that, each of a plurality of second vehicles 101 provide data 115 consistent with one another, e.g., indicating an object 160 in a roadway 155”; col. 7, ll. 25-41 “constructed virtual map may indicate available lanes of travel, obstacles such as objects 160 in the roadway 155”; claim 5).

With respect to claim 26, Rupp discloses the position data is acquired based on GPS data transmitted using a basic safety message or a cooperative awareness message (col. 3, ll. 26-45 “sensors . . . GPS . . . distance between the vehicle 101 and other objects”) (col. 4, ll. 1-6 “a current specification for DSRC, promulgated by the Society of Automotive Engineers, provides for including a wide variety of vehicle 101 data in a message 116, including vehicle 101 position (e.g., latitude and longitude), speed, heading”) (col. 1, ll. 35-40 “computing device 105 in a vehicle 101 generally receives collected data 115 from one or more data collectors 110 and/or from one or more second vehicles 101 via one or more messages 116”) (col. 1, ll. 55-62 “messages 116 can provide data to a vehicle 101 computer 105 from .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 7, 14, 22 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Rupp in view of Hornung and further in view of 20160205656 to Zeng et al. (Zeng)
With respect to claim 2, Rupp fails to overtly disclose decompressing the sensing data of the at least one second node. Zeng, from the same field of endeavor a vehicle to vehicle communication system wherein the system comprises a decompression device located in the vehicles, configured to decompress the sensing data of the at least one second node (¶18 “a data compression and decompression unit 22”; ¶ 21 “The data compression and decompression unit 22 is utilized to reduce for reducing the communication bandwidth requirement. Each object also includes at least one processor device 24 for constructing a (V2V) object map. The constructed V2V object map is used by the safety applications 26. Each object may also include an interface device 28 for collecting object kinematic data from sensors (not shown) onboard the object. This type of sensor data may include, without limitation: object/wheel speed data; yaw rate data; steering angle data; accelerometer data; pitch data; and the like”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of effective filing to use a decompression device in the vehicles disclosed in Rupp in order to reduce scarce 

 With respect to claim 7, Rupp discloses the sensing data comprises a node identification and a data set comprising position data, velocity data, size data or shape data for objects detected (i.e., identification of particular vehicle node 101, FIG. 1; col. 4, ll. 1-6 “a current specification for DSRC, promulgated by the Society of Automotive Engineers, provides for including a wide variety of vehicle 101 data in a message 116, including vehicle 101 position (e.g., latitude and longitude), speed, heading”; col. 2, l. 50 – col. 3, l. 10 “radio frequency (RF) transceivers, receivers, and/or transmitters, and may be configured for communicating with the network 120 and/or other vehicles 101. For example, a computer 105 is generally configured for sending and receiving messages 116 ( described further below) to and from other vehicles 101 . . . vehicle-to-vehicle communications; i.e., object 160, FIG. 2; col. 3, ll. 35-50 “sensor data collectors 110 could include mechanisms such as radios, RADAR, lidar, sonar, cameras or other image capture devices, that could be deployed to detect markers 160 and/or obtain other collected data 115 relevant to autonomous operation of the vehicle 101, e.g., measure a distance between the vehicle 101 and other vehicles or objects, to detect other vehicles or objects”; col. 4, ll. 30-40 “vehicle 101 could provide breadcrumb data concerning a variety of phenomena . . . object on a road, etc.”; col. 5 “each vehicle 101 may obtain data 115 not otherwise available to it . . . receive one or more messages 116, from one or more second vehicles 101, including data 115 about the object 160 . . . information about the object 160 by a second vehicle 101b . . . data 115 to recognize/ avoid an object”; col. 6, ll. 40-50 “Moreover, the computer 105 may use data 115 from a plurality of second vehicles 101 in formulating an action or actions when in an autonomous or semi-autonomous mode. For example, confidence of an autonomous module 106 may increase where, or to the extent that, each of a plurality of second vehicles 101 provide data 115 consistent with one another, e.g., indicating an object 160 in a roadway 155”; col. 7, ll. 25-41 “constructed virtual map may indicate available lanes of travel, obstacles such as objects 160 in the roadway 155”; claim 5).
However, Rupp fails to explicitly disclose the sensing data is compressed.

Accordingly, it would have been obvious to one of ordinary skill in the art at the time of effective filing to compress sensing data, as disclosed by Zeng, in the vehicles disclosed in Rupp in order to reduce scarce bandwidth in vehicle to vehicle communications (Zeng, ¶ 21 “reducing the communication bandwidth requirement”). 

With respect to claim 14, Rupp fails to overtly disclose sensing data of the at least one second node is compressed before constructing the scene virtualizing the driving environment and decompressing the sending data of the at least one second node, since Rupp fails to disclose details on compression/ decompression generally. 
However, compression of data transmitted from a vehicle and decompression of data received at a vehicle was commonly known to one of ordinary skill in the art at the time of effective filing. 
For example, Zeng, from the same field of endeavor discloses a vehicle to vehicle communication system wherein the system comprises a both a compression and a decompression device located in the vehicles, configured to decompress the sensing data of the at least one second node (¶18 “a data compression and decompression unit 22”; ¶ 21 “The data compression and decompression unit 22 is utilized to reduce for reducing the communication bandwidth requirement. Each object also includes at least one processor device 24 for constructing a (V2V) object map. The constructed V2V object map is used by the safety applications 26. Each object may also include an interface device 28 for collecting object kinematic data from sensors (not shown) onboard the object. This type of sensor data may include, 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of effective filing to compress to be sent from a second vehicle/ node and decompress the data from the second vehicle/ node, as disclosed by Zeng, prior to using it to construct the scene virtualizing the driving environment, as disclosed by Rupp, in order to reduce scarce bandwidth in vehicle to vehicle communications (Zeng, ¶ 21 “reducing the communication bandwidth requirement”). In addition, decompression data from a node/ vehicle before using it in any context, including in constructing a virtual environment is further obvious since any compressed data must be decompressed to provide any utility. 

With respect to claim 22 Rupp discloses the sensing data comprises a node identification and a data set comprising position data, velocity data, size data or shape data for objects detected (i.e., identification of particular vehicle node 101, FIG. 1; col. 4, ll. 1-6 “a current specification for DSRC, promulgated by the Society of Automotive Engineers, provides for including a wide variety of vehicle 101 data in a message 116, including vehicle 101 position (e.g., latitude and longitude), speed, heading”; col. 2, l. 50 – col. 3, l. 10 “radio frequency (RF) transceivers, receivers, and/or transmitters, and may be configured for communicating with the network 120 and/or other vehicles 101. For example, a computer 105 is generally configured for sending and receiving messages 116 ( described further below) to and from other vehicles 101 . . . vehicle-to-vehicle communications; i.e., object 160, FIG. 2; col. 3, ll. 35-50 “sensor data collectors 110 could include mechanisms such as radios, RADAR, lidar, sonar, cameras or other image capture devices, that could be deployed to detect markers 160 and/or obtain other collected data 115 relevant to autonomous operation of the vehicle 101, e.g., measure a distance between the vehicle 101 and other vehicles or objects, to detect other vehicles or objects”; col. 4, ll. 30-40 “vehicle 101 could provide breadcrumb data concerning a variety of phenomena . . . object on a road, etc.”; col. 5 “each vehicle 101 may obtain data 115 not otherwise available to it . . . receive one or more messages 116, from one or more second vehicles 101, including data 115 about the object 160 . . . information about the object 160 by a second vehicle 101b . . . data 115 to recognize/ avoid an object”; col. 6, ll. 40-50 “Moreover, the computer 105 may use data 115 from a plurality of second vehicles 101 in formulating 
However, Rupp fails to explicitly disclose the sensing data is compressed.
Zeng, from the same field of endeavor a vehicle to vehicle communication system wherein the system comprises a compression device located in the vehicles, configured to compress the sensing data of the at least one node vehicle (¶18 “a data compression and decompression unit 22”; ¶ 21 “The data compression and decompression unit 22 is utilized to reduce for reducing the communication bandwidth requirement. Each object also includes at least one processor device 24 for constructing a (V2V) object map. The constructed V2V object map is used by the safety applications 26. Each object may also include an interface device 28 for collecting object kinematic data from sensors (not shown) onboard the object. This type of sensor data may include, without limitation: object/wheel speed data; yaw rate data; steering angle data; accelerometer data; pitch data; and the like”).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of effective filing to compress sensing data, as disclosed by Zeng, in the vehicles disclosed in Rupp in order to reduce scarce bandwidth in vehicle to vehicle communications (Zeng, ¶ 21 “reducing the communication bandwidth requirement”). 

With respect to claim 28, Rupp discloses a method for virtualizing a driving environment surrounding a first vehicle (see annotated FIG. 1 below for corresponding citations in the claim language below, i.e., vehicle 1 node 1) comprising: 
obtaining sensing data of objects in the driving environment detected by a sensor mounted on a second vehicle (110, “data collector”, FIG. 1, vehicle 2 node 2)  (col. 2, ll. 14-19 “by using data 115 from 15 one or more second vehicles 101, the first vehicle 101 may construct an electronic horizon, e.g., a virtual map, that reflects present phenomena in an environment around the vehicle, such as available lanes of travel, actual road curvature, slope, obstacles, etc.”) (col. 3, ll. 26-45 “sensors . . . GPS . . . 
acquiring position data of the first vehicle and position data of the second vehicle; 
(i.e., object 160, FIG. 2; col. 3, ll. 35-50 “sensor data collectors 110 could include mechanisms such as radios, RADAR, lidar, sonar, cameras or other image capture devices, that could be deployed to detect markers 160 and/or obtain other collected data 115 relevant to autonomous operation of the vehicle 101, e.g., measure a distance between the vehicle 101 and other vehicles or objects, to detect other vehicles or objects”)
(col. 6, ll. 55- col. 7 “computer 105 may use data in one or more messages 116 to determine position . . . of one or more vehicles 101 at more than one point in time . . . data 115 from a plurality of second vehicles 101 . . . construct a so-called electronic horizon, e.g., a map of an environment surrounding the first vehicle 101 . . . computer 105 can construct a virtual map . . . reflecting actual conditions or features of an environment around a vehicle 101 . . . obstacles such as objects 160 . . . and/or second vehicles 101”)
constructing a scene virtualizing the driving environment based on the position data of the first vehicle, the position data of the second vehicle, and the sensing data; 
(col. 6, ll. 55- col. 7 “data 115 from a plurality of second vehicles 101 . . . construct a so-called electronic horizon, e.g., a map of an environment surrounding the first vehicle 101 . . . computer 105 can construct a virtual map . . . reflecting actual conditions or features of an environment around a vehicle 101 . . . obstacles such as objects 160 . . . and/or second vehicles 101”)
constructing a topology comprising position coordinates of the second vehicle relative to position coordinates of the first vehicle, based on the position data of the first vehicle and the position data of the second vehicle; 
(col. 6, ll. 55- col. 7 “computer 105 may use data in one or more messages 116 to determine position . . . of one or more vehicles 101 at more than one point in time . . . data 115 from a plurality of construct a virtual map . . . reflecting actual conditions or features of an environment around a vehicle 101 . . . obstacles such as objects 160 . . . and/or second vehicles 101 e.g., of a roadway 155. Such constructed virtual map may indicate available lanes of travel, obstacles such as objects 160 in the roadway 155 (sometimes objects 160 and/or second vehicles 101 are referred to as "targets"). . . estimates the first vehicle 101 path . . . using information concerning . . . position . . . with respect to electronic horizon . . . aggregates all local all local electronic horizon, e.g. map information such as may have been generated by fusion of data 115 from the first vehicle 101 as well as one or more second vehicles 101 . . . estimates a probable environment and target locations (e.g. according to X, Y, Z coordinates) . . . one or more target locations and/or paths”; claim 5 “wherein the at least one feature includes at least one target including one of an object proximate to the roadway, the second vehicle and the third vehicle”)
(col. 3, ll. 26-45 “sensors . . . GPS . . . distance between the vehicle 101 and other objects”)
(col. 2, ll. 14-19 “by using data 115 from 15 one or more second vehicles 101, the first vehicle 101 may construct an electronic horizon, e.g., a virtual map, that reflects present phenomena in an environment around the vehicle, such as available lanes of travel, actual road curvature, slope, obstacles, etc.”)
(col. 1, ll. 55-62 “messages 116 can provide data to a vehicle 101 computer 105 from one or more second vehicles 101 to augment and/or replace collected data 115, a second vehicle 101 is in a position to provide data that cannot be obtained by data collectors 110 in the first vehicle 101, or that is known to be more accurate than data 115 in the first vehicle 101”)
identifying sensing data for the objects based on the sensing data and the topology; 
(i.e., object 160, FIG. 2; col. 3, ll. 35-50 “sensor data collectors 110 could include mechanisms such as radios, RADAR, lidar, sonar, cameras or other image capture devices, that could be deployed to detect markers 160 and/or obtain other collected data 115 relevant to autonomous operation of the vehicle 101, e.g., measure a distance between the vehicle 101 and other vehicles or objects, to detect other vehicles or objects”)

fusing the identified sensing data to construct the objects and constructing a scene virtualizing the driving environment surrounding the first vehicle based on the constructed objects and the topology.  
(col. 6, ll. 55- col. 7 “computer 105 may use data in one or more messages 116 to determine position . . . of one or more vehicles 101 at more than one point in time . . . data 115 from a plurality of second vehicles 101 . . . construct a so-called electronic horizon, e.g., a map of an environment surrounding the first vehicle 101 . . . computer 105 can construct a virtual map . . . reflecting actual conditions or features of an environment around a vehicle 101 . . . obstacles such as objects 160 . . . and/or second vehicles 101 e.g., of a roadway 155. Such constructed virtual map may indicate available lanes of travel, obstacles such as objects 160 in the roadway 155 (sometimes objects 160 and/or second vehicles 101 are referred to as "targets"). . . estimates the first vehicle 101 path . . . using information concerning . . . position . . . with respect to electronic horizon . . . aggregates all local all local electronic horizon, e.g. map information such as may have been generated by fusion of data 115 from the first vehicle 101 as well as one or more second vehicles 101 . . . estimates a probable environment and target locations (e.g. according to X, Y, Z coordinates) . . . one or more target locations and/or paths”; claim 5 “wherein the at least one feature includes at least one target including one of an object proximate to the roadway, the second vehicle and the third vehicle”)

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

However, Rupp fails to explicitly disclose compressing the sensing data of the objects detected by a sensor on the second vehicle and that the transmitted data compressed. 
Zeng, from the same field of endeavor a vehicle to vehicle communication system wherein the system comprises a decompression device located in the vehicles, configured to decompress the sensing data of the at least one second node (¶18 “a data compression and decompression unit 22”; ¶ 21 “The data compression and decompression unit 22 is utilized to reduce for reducing the communication bandwidth requirement. Each object also includes at least one processor device 24 for constructing a (V2V) object map. The constructed V2V object map is used by the safety applications 26. Each object may also include an interface device 28 for collecting object kinematic data from sensors (not shown) onboard the object. This type of sensor data may include, without limitation: object/wheel speed data; yaw rate data; steering angle data; accelerometer data; pitch data; and the like”).
In addition, Rupp in view of Zeng fail to explicitly disclose “the sensing data comprises a plurality of data sets each comprising two sets of coordinates representing two ends of an edge of an object detected and an index of layer” as best understood in view of the 112(b) rejection above. The specification indicates the context of “the sensing data comprises a plurality of data sets each comprising 
a cube 400 represents a three dimensional coordinate system . . . referring to Figure 4, the cube 400 may be recursively divided into eight sub-cubes . . . a number of layers may be related to a resolution required for successfully identifying the object . . . a number of layers for multiple objects may be related to a highest resolution required among the multiple objects . . . Further referring to Figure 4, for an object in a driving environment, two ends of an edge of the object may be represented by two sets of coordinates in a sub-cube, thus a line segment formed by the two sets of coordinates in the sub-cube represents the edge of the object. If length of an edge is too long to be included in a lower layer sub-cube, a higher layer sub-cube is required to include two sets of coordinates representing two ends of the edge. For example, as shown in Figure 4, a sub-cube with a size and an index of layer same as the sub-cube 403  or 4032 is too small to include a line segment 420, thus a higher layer sub-cube that is the sub-cube 4021 is used to include the line segment 420. Therefore, besides the two sets of coordinates representing two ends of an edge of an object, the edge may be represented further by an index of layer, thus the two sets of coordinates and the index of the layer formed a data set representing the edge

Hornung, from the same field of endeavor, discloses a node (vehicle) which provides sensing data comprising the same cubic three dimensional coordinate system recursively divided into eight sub-cubes for detected objects, as referenced above, including a plurality of data sets each comprising two sets of coordinates representing two ends of an edge of an object detected and an index of layer, i.e., Fig. 2 shown below (“example of an octree storing free (shaded white) and occupied (black) cells. The volumetric model is shown on the left and the corresponding tree representation on the right”):


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


(i.e., node/ vehicle: p. 189, col. 1 “robotic applications . . . 3D model of the environment . . . outdoor . . . missions . . . mobile manipulation and also navigation tasks” wherein the 3d models can 
(cubic three dimensional coordinate system of detected objects with edge surface depictions in multiple resolutions/ layers: FIG. 2, cubic volumetric model left, tree representation right graphically depicting the index layers (nodes/ leaf/ children layers); detected object edges in the 3D coordinate system shown in Fig. 3, occupied voxels; FIG. 1 “multi-level surface map and out volumetric (voxel representation)) 
represented with a plurality of data sets that are compressed (p. 190, col. 2, par. 1 “compression method that reduces the memory by locally combining coherent map volumes”; p. 194, col. 2, par. 2 “we achieve map compression by applying the clamping updated policy”) and 
include an index layer identification 
(p. 194, col. 1, 3.3 “subdivision of the 3D space . . . Each inner node spans the volume that its eight children occupy, so to determine the occupancy probability of an inner node, we have to aggregate the probabilities of its children . . . determine the occupancy probability of a node n given its eight sub-volumes ni”; 3.5.2 “Octree hierarchies”; FIG. 7-8)
(i.e., children pointers, nodal level ID within tree structure: p. 195, col. 2 “In a straight-forward octree implementation, each node in the tree stores in addition to the data payload the coordinate of its center location, its voxel size, and pointers to its children”)
and the plurality of data sets each comprising two sets of coordinates representing two ends of an object to be detected (i.e., occupied voxel coordinates delimited by free space voxels)
(FIG. 10-11; section 5.1 “laser range finder . . . endpoints of a measurement correspond to obstacle surfaces . . . raycasting operation is performed that determines voxels along a beam from the sensor . . . (7) if beam is reflected within the volume, if beam traversed the volume . . . sensor sweep . . . collection of scan lines in a sensor sweep . . . reflections at obstacle surfaces, we ensure the voxels corresponding to endpoints are updated as occupied . . . updating the map”

(p. 192 col. 1, par. 6 – col. 2 “An octree is a hierarchical data structure for spatial subdivision in 3D (Meagher 1982; Wilhelms and Van Gelder 1992). Each node in an octree represents the space contained in a cubic volume, usually called a voxel. This volume is recursively subdivided into eight sub-volumes until a given minimum voxel size is reached, as illustrated in Fig. 2. The minimum voxel size determines the resolution of the octree. Since an octree is a hierarchical data structure, the tree can be cut at any level to obtain a coarser subdivision if the inner nodes are maintained accordingly. An example of an octree map queried for occupied voxels at several resolutions is shown in Fig. 3 . . . octrees . . . robotic mapping, this is usually the occupancy of a volume. If a certain volume is measured as occupied, the corresponding node in the octree is initialized. Any uninitialized node could be free . . . created in the area between the sensor and the measured end point, e.g., along a ray determined with raycasting . . . an octree containing free and occupied nodes from real laser sensor data can be seen in Fig. 4. Using Boolean occupancy states or discrete labels allows for compact representations of the octree: If all children of a node have the same state (occupied or free) they can be pruned. This leads to a substantial reduction in the number of nodes that need to be maintained in the tree. The approach presented in this paper offers means of combining the compactness of octrees that use discrete labels”)
(FIG. 3, depicting object edges as coordinates of occupied voxels of an object delimited by free space voxels “multiple resolutions of the same map can be obtained at any time. Occupied voxels are displayed in resolutions 0.08, 0.64, and 1.28m”; FIG. 2 “occupied cells”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of effective filing to for the sensing data of Rupp to implement the 3D object/ environment mapping disclosed by Hornung above, such that the sensing data comprises a plurality of data sets each comprising two sets of coordinates representing two ends of an edge of an object detected and an index of layer in order to efficiently provide a 3D volumetric representation of space as well as objects detected therein while 

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot in view of the newly formulated grounds of rejection necessitated by applicant’s amendment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J MALKOWSKI whose telephone number is (313)446-4854. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 



/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The specification merely specifies a topology includes relative positions of vehicles, i.e., nodes. Spec. ¶ 5 “topology including position coordinates of the at least one second node relative to a position coordinate of the first node, based on the position data of the first node and the at least one second node”
        2 The specification merely specifies a topology includes relative positions of vehicles, i.e., nodes. Spec. ¶ 5 “topology including position coordinates of the at least one second node relative to a position coordinate of the first node, based on the position data of the first node and the at least one second node”